Citation Nr: 0732582	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  04-37 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a right knee disorder, status post total knee 
replacement.

4.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a left knee disorder, status post arthroscopy.

5.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for residuals of a right eye laceration.

6.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for hepatitis C (HCV).

7.  Entitlement to an increased rating for residuals of a 
pilonidal cystectomy, currently evaluated as 10-percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
March 1971.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  A 
January 2004 rating decision determined new and material 
evidence had not been submitted to reopen the previously 
denied claims for service connection for PTSD, a bilateral 
knee disorder, a right eye disorder, and HCV, and a more 
recent February 2005 decision also denied an additional claim 
for an increased rating for the already service-connected 
pilonidal cystectomy residuals.

As support for these claims, the veteran testified at a 
hearing at the RO in May 2007 before the undersigned Veterans 
Law Judge of the Board (Travel Board hearing).

In this decision the Board will reopen the claim for service 
connection for PTSD on the basis of new and material 
evidence.  The Board will then remand this claim to the RO 
via the Appeals Management Center (AMC) in Washington, DC, 
for further development and readjudication on the merits, 
i.e., on a de novo basis.

Conversely, the Board will deny the petitions to reopen the 
other service-connection claims for the bilateral knee 
disorder, right eye disorder, and HCV, as well as the claim 
for a higher rating for the residuals of the pilonidal 
cystectomy.

One other preliminary point, the veteran waived his right to 
have the RO initially consider the additional evidence he 
submitted.  See 38 C.F.R. § 20.1304(c) (2007).


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claims, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  A March 1996 rating decision denied service connection 
for PTSD, and the veteran did not appeal.

3.  Some of the additional evidence since that March 1996 
rating decision, by itself, or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for PTSD and raises a reasonable possibility of 
substantiating this claim.

4.  A July 1971 rating decision denied service connection for 
a right knee disorder, and the veteran did not appeal.

5.  The additional evidence since that July 1971 rating 
decision, by itself, or when considered with the previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for a right knee disorder and does not raise a reasonable 
possibility of substantiating this claim.

6.  A February1983 rating decision denied service connection 
for HCV, and the veteran did not appeal.

7.  The additional evidence since that February 1983 rating 
decision, by itself, or when considered with the previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for HCV and does not raise a reasonable possibility of 
substantiating this claim.

8.  A May 1993 Board decision determined that new and 
material evidence had not been submitted to reopen a 
previously denied claim of entitlement to service connection 
for residuals of a right eye laceration, and the veteran did 
not appeal that Board decision to the U.S. Court of Appeals 
for Veterans Claims (Court).

9.  The additional evidence since that May 1993 Board 
decision, by itself, or when considered with the previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for a right eye disorder and does not raise a reasonable 
possibility of substantiating this claim.

10.  A July 2002 rating decision denied service connection 
for a left knee disorder, and the veteran did not appeal.

11.  The additional evidence since that July 2002 rating 
decision, by itself, or when considered with the previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for a left knee disorder and does not raise a reasonable 
possibility of substantiating this claim.

12.  The veteran's pilonidal cystectomy residuals consist of 
a 7-centimeter (cm) superficial scar that is tender to 
palpation.  The scar does not limit his motion, ability to 
ambulate, or cause any other functional impairment.


CONCLUSIONS OF LAW

1.  The March 1996 rating decision is final, but new and 
material evidence since has been submitted to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5103A, 
5108, 7105(West 2002 & Supp. 2006); 38 C.F.R. § 3.156(a) 
(2007).

2.  The July 1971 rating decision is final, and new and 
material evidence has not been submitted to reopen the claim 
for service connection for a right knee disorder.  
38 U.S.C.A. §§ 5103A(d)(2)(f), 5108, 7105; 38 C.F.R. 
§§ 3.156(a), 20.1103.

3.  The February 1983 rating decision is final, and new and 
material evidence has not been submitted to reopen the claim 
for service connection for HCV.  38 U.S.C.A. §§ 
5103A(d)(2)(f), 5108, 7105; 38 C.F.R. §§ 3.156(a), 20.1103.

4.  The May 1993 Board decision is final, and new and 
material evidence has not been submitted to reopen the claim 
for service connection for residuals of a right eye 
laceration.  38 U.S.C.A. §§ 5103A(d)(2)(f), 5108, 7103, 7104; 
38 C.F.R. §§ 3.156(a), 20.1100.

5.  The July 2002 rating decision is final, and new and 
material evidence has not been submitted to reopen the claim 
for service connection for a left knee disorder.  38 U.S.C.A. 
§§ 5103A(d)(2)(f), 5108, 7105; 38 C.F.R. §§ 3.156(a), 
20.1103.

6.  The requirements are not met for a rating higher than 10 
percent for the residuals of a pilonidal cystectomy.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, 
Diagnostic Code (DC) 7899-7806.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
redefined VA's duties to notify and assist the veteran in the 
development of a claim.  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, and the 
implementing VA regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service-
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

To the extent possible, the notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of the notice are not prejudicial to the 
claimant.  Id.; see also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005) (Mayfield I), reversed and remanded, 444 F.3d 
1328 (Fed. Cir. 2006) (Mayfield II), affirmed, 20 Vet. App. 
537 (2006) (Mayfield III); and 07-7130 (Sept. 17, 2007) 
(Mayfield IV).  See, too, Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
is sufficient to cure a timing defect).



In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial and that once an error is identified the burden 
shifts to VA to show the error was harmless.  Id.; see, too, 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim, and must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to service connection.  
In this regard, the Court noted that VA's obligation to 
provide a claimant with notice of what constitutes new and 
material evidence to reopen a service-connection claim may be 
affected by the evidence that was of record at the time that 
the prior claim was finally denied.  The Court further stated 
that the VCAA requires, in the context of a claim to reopen, 
the Secretary to look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.

Here, December 2001 VCAA letters - including a separate 
letter that same month, informed the veteran of the 
information uniquely related to an HCV claim, and apprised 
him as well regarding what information and evidence was 
needed to substantiate his claims.  A more recent September 
2003 letter specifically addressed the requirements for 
reopening a previously denied, unappealed claim, as well as 
the underlying service connection claims.  But neither of 
those letters included the specific language of the "fourth 
element"-that is, to provide all information in his 
possession related to his claims, and the September 2003 
letter did not address why his previous claims were denied.

Those omissions, however, since have been rectified by an 
even more recent December 2006 letter that addressed the 
information necessary to support the claim for an increased 
rating, the type of evidence needed to constitute new and 
material evidence, the reason the prior claims were denied, 
the type of evidence needed to satisfy the missing elements, 
and the requirements for establishing the underlying service-
connection claims.  The letter also informed the veteran how 
disability ratings and effective dates are assigned and the 
type of evidence impacting those downstream determinations.  
Moreover, the March 2007 SSOC reflects that all of his claims 
were readjudicated after issuing that additional letter.  
Thus, all notice requirements have been met.  
38 U.S.C.A. § 5103(a), 5104, 7105; see, too, Prickett, 20 
Vet. App. at 376; Dingess/Hartman, 19 Vet. App. at 493.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical records and post-service medical records and 
examination reports, VA outpatient treatment records from the 
facilities he identified, treatment records from the private 
doctors he listed, and the transcript of his hearing.  The RO 
also obtained records maintained by the Social Security 
Administration (SSA) concerning his claim for disability 
benefits with that agency and determined these records were 
irrelevant to his claims currently on appeal with VA.  
38 C.F.R. § 3.159(c)(2); see also, e.g., Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to him.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to him.  
Thus, any such error is harmless and does not prohibit 
consideration of his claims.  See Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).



One other preliminary point merits mentioning.  The Board has 
reviewed all the evidence in the veteran's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the file shows, or fails to show, with respect to 
the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 
128-30 (2000).

New and Material Evidence to Reopen Previously Denied, 
Unappealed Claims

In May 1971, the veteran submitted a claim for service 
connection for his eyes and his right leg.  He asserted his 
eyes were bothering him due to "a rocket," and that he 
aggravated his pre-service injured right knee while driving a 
truck and running for shelter during a rocket attack.  The 
veteran's examination report for the enlistment examination 
noted surgical repair of his right knee and a hernia.

The service medical records are negative for any entries 
related to complaints, findings, or treatment of the eyes or 
the right knee.  And neither do the service medical records 
note any instances of complaints secondary to a rocket attack 
or other hostile action.

At the May 1971 VA examination, the veteran told the examiner 
that he had an occasional twitch of his left upper eyelid 
accompanied by tearing, and application of pressure stopped 
it.  Examination revealed no evidence of the condition 
described by the veteran or conjunctivitis.  He told the 
orthopedic examiner that he sustained a football injury to 
his right knee prior to surgery, and medial and lateral 
cartilages were surgically removed.  He described one 
occasion in Vietnam when he experienced tightness due to 
cold.  He sustained a chip fracture of his right great toe in 
1971 when he struck it against a steel beam while running.  
Physical examination revealed the right knee as asymptomatic 
with some relaxation of the right medial collateral 
ligaments.  The diagnosis was excision of cartilage, right 
knee prior to service, presently asymptomatic with slight 
relaxation of the right medial collateral ligament.

The July 1971 rating decision determined that the veteran's 
vision was 20/20 at separation and that his service medical 
records were silent for any incident of aggravation of the 
right knee.  The VA examination revealed no pathology of the 
eyes or aggravation of the right knee and denied the claim.  
The veteran was notified of the decision and of his appeal 
rights in July 1971.  The claims file contains nothing to 
indicate that the veteran did not receive the decision 
letter, or any record that the U.S. Postal Service returned 
the July 1971 notice letter as undeliverable.  Neither is 
there any record of his having submitted a timely Notice of 
Disagreement (NOD) with that decision.  Thus, the 1971 
decision became final and binding on the veteran.  See 
38 C.F.R. § 20.1103.

In early February 1982, the veteran presented at a VA 
treatment facility with complaints of right-sided abdominal 
pain.  He told the examiner that he developed intermittent 
brief sharp right upper quadrant pain in Vietnam.  He also 
told the examiner he used heroin via intravenous injection 
but he denied any use after April 1971, but the examiner also 
noted the veteran reported his pain started prior to the 
inception of his heroin use. The pain had subsided until 
approximately two days prior to the examination, when he 
experienced increased anorexia and tea colored urine.  
Abdominal examination revealed hypoactive bowel sounds and 
questionable inconsistent deep tenderness without rebound in 
the right upper quadrant.  There was no other tenderness or 
organomegaly.  The diagnosis was residual hepatitis.  An 
entry of three days later notes an impression of probable 
simple hepatitis, and he was admitted for approximately one 
week.

The discharge summary notes the veteran was jaundiced a week 
prior to admission.  His urine became dark brown, he was 
constipated with no bowel movement for seven days prior to 
admission.  The screening examination revealed no definite 
liver edge.  Physical examination revealed an obviously 
jaundiced male.  A careful search revealed no lesions 
resembling vena punctures on either arms or legs.  Sclerae 
were obviously icteric, and the liver was palpable 1.5 
fingerbreadths (3cm) below the right costal margin.  Spleen 
tip was not appreciated.  Of the diagnostic tests conducted, 
the Australia antigen was positive.  The discharge diagnoses 
included Australia antigen positive hepatitis, history of 
recurrent gonorrhea, and history of heroin abuse.

The March 1971 examination report of the veteran's 
examination at separation noted his skin and abdomen and 
viscera were normal.  The February 1983 rating decision 
determine that hepatitis was not incurred in or aggravated by 
active service.  The veteran was notified of the decision and 
of his appeal rights by a RO letter also dated in February 
1983.  The claims file contains nothing to indicate that the 
veteran did not receive the decision letter, or any record 
that the U.S. Postal Service returned the February 1983 
notice letter as undeliverable.  Neither is there any record 
of his having submitted a timely NOD with that decision.  
Thus, the 1983 decision became final and binding on the 
veteran.  See again 38 C.F.R. § 20.1103.

A November 1991 rating decision determined new and material 
evidence had not been submitted to reopen the previously 
denied claim for service connection for a right eye 
laceration.  The veteran submitted no additional evidence in 
conjunction with that petition.  In the interim since the 
1971 decision, however, he had an Agent Orange protocol 
evaluation in 1982, and no findings related to his eyes were 
noted.  A May 1993 Board decision affirmed the RO's 
determination and denied the veteran's petition to reopen the 
previously denied claim.  The claims file contains no 
evidence or indication that he appealed the Board's decision, 
so it became final and binding on him.  See 38 C.F.R. 
§ 20.1100.

VA outpatient records note a February 1995 entry where the 
veteran complained of nightmares and flashbacks while seeking 
treatment of his pilonidal cyst.  He filed a claim for PTSD 
in November 1995.  In his statement in support of his claim, 
the veteran claimed no specific stressor and claimed he was 
awarded a Purple Heart.  An August 1995 consult noted an 
assessment of rule-out PTSD, and the veteran was referred for 
diagnostic tests and a medical assessment.  He refused to 
provide the RO a specific stressor when asked, and he failed 
to report for an examination.



A March 1996 rating decision denied the claim.  An April 1996 
letter notified the veteran of the decision and of his appeal 
rights.  The claims file contains nothing to indicate that 
the veteran did not receive the April 1996 decision letter, 
or any record that the U.S. Postal Service returned it to VA 
as undeliverable.  Neither is there any record of his having 
submitted a timely NOD with that decision.  Thus, 
the March 1996 decision became final and binding on the 
veteran.  38 C.F.R. § 20.1103.

The veteran applied for service connection for a left knee 
condition in December 2001.  Service medical records reflect 
no entries for complaints, findings, or treatment for the 
left knee.  The Separation Examination report notes that the 
examiner assessed the veteran's spine and other 
musculoskeletal system as normal.  VA outpatient treatment 
records note the veteran sustained a twisting injury of the 
left knee in September 2001, and the assessment was internal 
derangement of the left knee.  In January 2002, he presented 
with complaints of left knee pain, and the assessment was 
medial collateral ligament tear versus medial meniscus tear.  
Neither entry noted any comment or assessment that the 
veteran's left knee disorder was causally related to his 
active service.

A July 2002 rating decision denied the claim.  An RO letter, 
also dated in July 2002, notified the veteran of the decision 
and of his appeal rights.  The claims file contains nothing 
to indicate that the veteran did not receive the July 2002 
decision letter, or any record that the U.S. Postal Service 
returned it to VA as undeliverable.  Neither is there any 
record of his having submitted a timely NOD with that 
decision.  Thus, the July 2002 decision became final and 
binding on the veteran.  38 C.F.R. § 20.1103.

Analysis

Once a decision becomes final and binding, absent submission 
of new and material evidence, a claim may not thereafter be 
reopened or readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104; 
38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).

"New" evidence means more than evidence that has not 
previously been included in the claims folder.  See Evans v. 
Brown, 9 Vet. App. 273, 284 (1996), wherein the Court held 
that the question of what constitutes new and material 
evidence requires referral only to the most recent final 
disallowance of a claim, regardless of the basis.  The 
evidence in question, even if new, also must be material, in 
that it is evidence not previously of record that relates to 
an unestablished fact necessary to establish the claim, and 
which by itself or in connection with evidence previously 
assembled raises a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a);  Prillaman v. Principi, 346 
F.3d 1362 (Fed. Cir. 2003).  If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened and considered on the merits.  See generally Elkins 
v. West, 12 Vet. App. 209 (1999); Winters v. West, 12 Vet. 
App. 203 (1999).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  
If the additional evidence presents a reasonable possibility 
that the claim could be allowed, the claim is accordingly 
reopened and the ultimate credibility or weight that is 
accorded such evidence is ascertained as a question of fact.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The Claims Other Than for PTSD

Governing Laws and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Right Eye Laceration

The evidence added to the record since the Board's 1993 
decision includes the veteran's assertion that he injured his 
right eye in Vietnam when he hit a piece of bamboo while 
chasing an enemy combatant.  He stated it ripped his eye and 
required six butterfly stitches.  Transcript, p. 10.

The Board further notes a February 1995 consult request that 
notes the veteran's presentation with a report of a 1995 
right eye laceration 25 years earlier with resultant 
twitching.  Unfortunately, the examiner's entry is largely 
illegible.  But to the extent that it is legible, examination 
revealed edema of the right lower lid with other findings not 
legible.  Visual acuity was 20/20-1 in the right eye and 
20/20 in the left, with a notation that reading glasses were 
needed.  The examiner's impression is illegible but-other 
than the veteran's reported history of a laceration of the 
right upper lid in 1970, there is no entry or comment to the 
effect that the findings were causally related to his active 
service.

An August 1995 VA record notes the veteran's treatment for a 
right eye infection.  He was referred for an examination, but 
he left the clinic without being seen.

In July 2001, VA records note that skin tags were removed 
from the veteran's right and left upper and lower eye lids 
via cauterization.  Again, there is no comment or opinion 
that his right or left eye condition was causally related to 
his active service.  And private records associated with the 
veteran's treatment for a work-related injury noted no 
abnormality of the eyes.  The March 2003 report notes the 
veteran was struck on the head by a piece of falling concrete 
while working at a construction site.  Examination revealed 
full visual fields to confrontation, intact extraocular 
movements without nystagmus, and normal facial strength and 
sensation, including corneal reflex, were normal bilaterally.

The Board notes that the May 2007 SSOC reflects that the RO 
determined the evidence of the veteran's treatment for an eye 
disorder constituted new and material evidence to reopen the 
right eye claim, thus reopened it and adjudicated it on the 
merits, but ultimately denied it.  Nevertheless, the Board 
also has the jurisdictional responsibility to first consider 
whether it was appropriate to reopen this claim.  
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The Board finds that the evidence added to the record since 
the 1993 decision is in fact new, as it was not before the 
Board in 1993, and it is not redundant of the evidence 
already of record in 1993.  It is not, however, material 
because it does not raise a reasonable possibility of 
substantiating the claim.  See Morton v. Principi, 3 Vet. 
App. 508 (1992) (per curiam) (medical records describing 
veteran's current condition are not material to issue of 
service connection and are not sufficient to reopen claim for 
service connection based on new and material evidence.).  
Other than the veteran's reported history that he injured his 
right eye in service, which already was a matter of record, 
this additional evidence does not show chronic symptomatology 
dating back to his active military service or a current 
definitive diagnosis.  And irrespective of that, neither do 
these records contain any medical nexus opinion etiologically 
linking any current disability to service.  See 38 C.F.R. 
§ 3.303 (2007).  The veteran does not have the necessary 
medical training and/or expertise to do this, himself.  
Indeed, in Routen v. Brown, 10 Vet. App. 183, 186, (1997), 
the Court specifically noted that "[l]ay assertions of 
medical causation cannot suffice to reopen a claim under 38 
U.S.C. 5108."

Thus, the Board is constrained to find that new and material 
evidence has not been submitted to reopen the claim for 
service connection for a right eye disorder.  38 C.F.R. 
§ 3.156(a).

Left and Right Knee Disorders

The only evidence added to the record concerning the knees is 
the medical records pertaining to the veteran's right total 
knee replacement, outpatient records of treatment for his 
symptoms, including his left knee - which is now status post 
arthroscopy, and his hearing testimony that he aggravated his 
pre-existing 
post-operative right knee disorder and injured his left knee 
when he tripped while running for shelter from a rocket 
attack at DaNang, Vietnam.  Transcript, pp. 8-9.

Regrettably, the Board is again constrained to find that the 
evidence added to the record is neither new nor material, as 
it is redundant of the evidence already of record in 1971 and 
2002, respectively.  The veteran's assertion of an injury 
or aggravation of a pre-existing injury during service is 
redundant of his prior assertions.  See, e.g., Bostain v. 
West, 11 Vet. App. 124 (1998) (lay hearing testimony that is 
cumulative of previous contentions considered by decision 
maker at time of prior final disallowance of the claim is not 
new evidence).  Reid v. Derwinski, 2 Vet. App. 312, 315 
(1992) (merely reiterating arguments is not new evidence).  
Also, as already noted, current treatment records, standing 
alone, are not new and material evidence either.  None of the 
evidence added to the record contains a medical comment or 
opinion that either his left or right knee disorder is 
related to his active military service.  See, e.g., Hickson 
v. West, 11 Vet. App. 374, 378 (1998).  Thus, there is no 
basis for reopening these previously denied claims.  
38 C.F.R. § 3.156(a).

HCV

Although the veteran's records contain admissions of 
intravenous (IV) heroin use, which he stated he did in 
Vietnam, there is no medical opinion etiologically linking 
his HCV - diagnosed in 1982, to that IV drug use during 
service.  The evidence added to the record since the 1983 
decision consists of his hearing testimony that he was still 
ill with hepatitis, and that he did not know how he 
contracted it.  He conceded that he did not receive his 
tattoos until after service.  Transcript, p. 20.  Thus, there 
is no evidence of an incident during service (i.e., a known 
"risk factor" while in the military that may have given 
rise to the later diagnosis of HCV) and there is no objective 
clinical evidence of hepatitis until many years after 
service.

The Board also notes a VA record of May 2000 to the effect 
that the veteran presented for treatment of a four-year 
history of right upper quadrant pain.  After reviewing 
diagnostic test results, the examiner diagnosed Hepatitis B.  
The other medical evidence on file added since the 1983 
decision, including the records of his right total knee 
replacement, contain no notation of a current diagnosis of 
HCV.

Consequently, the Board is constrained to find that the 
evidence added since the 1983 decision is neither new nor 
material, as it is redundant at best, does not relate to an 
unestablished fact, and does not raise any possibility of 
proving the claim.  Thus, this claim also is not reopened.  
38 C.F.R. § 3.156(a).

Benefit of the Doubt Doctrine

Inasmuch as the veteran has not fulfilled his threshold 
preliminary burden of submitting new and material evidence to 
reopen these finally disallowed claims, the benefit-of-the-
doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).

PTSD

Governing Laws and Regulations

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2007); 
Cohen v. Brown, 10 Vet. App. 128 (1997).



If the evidence establishes the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2007).  

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony alone cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a 
medical health professional based on post-service examination 
of the veteran cannot be used to establish the occurrence of 
a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996).

As explained, the veteran submitted no evidence in support of 
his original claim in 1995, and there was no confirmed 
diagnosis of PTSD noted in his treatment records at that 
time.  But the evidence added to the file since that initial 
decision on his previous claim includes a diagnosis of PTSD, 
photographic evidence submitted by him, and his testimony at 
his hearing.

Outpatient treatment records note a diagnosis of PTSD as 
early as 1999.  A VA mental health entry of September 2003 by 
a psychologist notes that diagnostic tests, including the 
Mississippi Scale For Combat Related PTSD and the Kearne PTSD 
Subscale, were consistent with a diagnosis of PTSD.  The 
examiner rendered an Axis I diagnosis of PTSD, chronic, 
severe.

The service personnel records show the veteran's Military 
Occupation Specialty (MOS) was supply clerk.  In a March 2004 
statement, however, he asserted that his MOS meant nothing, 
as he rode shotgun on convoys, and that he actually 
personally engaged and killed enemy troops.  He included two 
photographs with the statement:  one he asserts depicts an 
enemy combatant, clad only in trunks, he killed; and, the 
other of a dump truck which he asserts is dumping killed 
enemy troops into a common grave, where they eventually were 
burned.  He noted at the hearing that he did not actually see 
the bodies burned, but he "took the bodies out."  
Transcript, p. 16.  He also described another stressor of 
having witnessed dead military policemen on the side of a 
road while he was in a convoy, but he could not provide any 
further specifics.  Id, p. 15.

Also added to the record since the 1996 decision is a lay 
statement from the veteran's fiancee describing his angry 
outbursts and other symptoms of irritability and isolative 
behavior.  The Board also notes a September 2003 entry in the 
VA outpatient records of a named friend whom the veteran told 
his therapist was killed by other soldiers who were looking 
for drugs.

The Board finds that the evidence added to the record since 
the 1996 decision, in light of its presumed credibility under 
Justus, relates to an unestablished fact needed to prove the 
claim and raises a reasonable possibility of establishing it.  
Thus, new and material evidence has been submitted.  
38 C.F.R. § 3.156(a).

The Board is directing further development of this claim, on 
remand, before readjudication on the underlying merits.

Increased Rating Claim

Governing Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Analysis

Historically, a February 1983 rating decision granted service 
connection for the residuals of the pilonidal cystectomy with 
a 10 percent rating retroactively effective to September 
1982.  As the examination showed no pathology other than the 
scar residual of the incision and irrigation procedure, the 
condition was rated under the criteria for skin disorders.  
See 38 C.F.R. § 4.118 (2007).

The applicable rating criteria provides that scars, other 
than on the head, face, or neck, which are deep or that cause 
limited motion warrant a 10 percent rating if the area or 
areas exceed 6 square inches (39 sq. cm).  A deep scar is one 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, DC 7801 (2007).  Scars, other than on the head, face, 
or neck, which are superficial and do not cause 
limited motion warrant a 10 percent rating for area or areas 
of 144 square inches (929 sq. cm.) or greater.  Id., DC 7802.  
A superficial scar is one not associated with underlying soft 
tissue damage.  DC 7802, Note 2.  A 10 percent rating may be 
assigned for scars that are superficial and unstable.  DC 
7803.  An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.  Id., 
Note 2.  A 10 percent rating is assigned for scars that are 
superficial and painful on examination.  DC 7804.  Scars also 
may be rated based on limitation of function of the affected 
part.  DC 7805.



Scars, other than head, face, or neck, that are deep or that 
cause limited motion may be rated as follows.  A 40 percent 
evaluation may be assigned for an area or areas exceeding 144 
square inches (929 square centimeters); 30 percent for an 
area or areas exceeding 72 square inches (465 square 
centimeters); 20 percent for an area or areas exceeding 12 
square inches (77 square centimeters); 10 percent for an area 
or areas exceeding 6 square inches (39 square centimeters).  
Note(1): Scars in widely separated areas, as on two or more 
extremes or on anterior and posterior surfaces of extremities 
or trunk, will be separately rated and combined in accordance 
with § 4.25 of this part.  Note(2):  A deep scar is one 
associated with underlying soft tissue damage. 38 C.F.R. § 
4.118; DC 7801 (2007).

At the October 2004 examination, the veteran told the 
examiner of his long history of the cyst.  He stated that he 
had experienced residual tenderness with pain over the 
pilonidal cyst/sinus area.  Physical examination revealed 
scars in the area above the veteran's anus of approximately 7 
to 8 cm in length, and several smaller or satellite scars, 
some of which were circular, of approximately 1 cm.  
Parenthetically, the Board notes the examination report does 
not specify the location of the scars, but the examiner 
included a computer disk with color photographs.  There was 
no adherence noted, there was tenderness on palpation of the 
scars, and they were irregular and slightly atrophic.  There 
did not appear to be any breakdown of the skin.  Some of the 
scars were elevated and rather extensive at the crease on 
each side.  There was no erythema or swelling, and the color 
of the scars was slightly darker than the surrounding skin.  
They were hyperpigmented.  The examiner noted the veteran's 
complaints the scars were painful but observed he was able to 
ambulate and did not seem to have any difficulty as a 
consequence of them.

The Board fully acknowledges the veteran's chronic discomfort 
with his pilonidal cyst residuals, as documented in his 
treatment records, but the findings on examination provide no 
basis for a rating higher than 10 percent.  The examiner 
indicated the scars are not deep and do not cause any 
limitation of motion or function.  They also do not meet or 
approximate a total area exceeding 12 square inches or 77 
square cm.

Thus, the Board is constrained to find that the veteran's 
scars and other residuals are appropriately rated at the 10-
percent level because they are superficial and painful on 
examination.  38 C.F.R. §§ 4.7, 4.118, DC 7804 (2007).

Extra-schedular Consideration

There is nothing in the record to distinguish this case from 
the cases of numerous other veteran's who are subject to the 
schedular rating criteria for the same disability.  Thus, the 
Board finds that the currently assigned 10 percent schedular 
rating has already adequately addressed, as far as can 
practicably be determined, the average impairment of earning 
capacity due to the veteran's service-connected pilonidal 
cyst residuals.  See 38 C.F.R. § 4.1.  In addition, there is 
no evidence revealing frequent periods of hospitalization for 
treatment of this condition.  Rather, the overwhelming 
majority of his evaluation and treatment has been on an 
outpatient basis, not as an inpatient.  Therefore, in the 
absence of these factors, the Board finds that the criteria 
are not met for submission for consideration of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995)


ORDER

The petition to reopen the claim for service connection for 
PTSD is granted, subject to the further development of this 
claim on remand.

New and material evidence, however, has not been submitted to 
reopen the previously denied claims for service connection 
for a right knee disorder, left knee disorder, residuals of a 
right eye laceration, and HCV.

The claim for a rating higher than 10 percent for residuals 
of the pilonidal cystectomy also is denied.




REMAND

The veteran asserted in his written submissions that he was 
awarded Purple Heart and Bronze Star Medals for his service 
in Vietnam, and that he had copies of the special orders 
related to these decorations, but that he never received the 
medals.  That said, his hearing testimony was rather vague, 
as he stated at one point, "[y]ou know I've been wounded 
over there, and I gave myself a Purple Heart.  I deserved a 
Purple Heart."  Transcript p. 14.  His service personnel 
records do not document any such decorations.  But the Board 
will nonetheless provide him an opportunity to submit copies 
of any special orders in his possession suggesting or 
otherwise confirming he received these distinguished 
decorations.

The veteran also asserted at the hearing that he frequently 
was referred to by the name of "[redacted]," rather than his real 
name, and that for all he knows, some of his military records 
are filed under that name.

The Board also notes an entry from the veteran's PTSD 
counseling records showing he shared the name of a friend he 
served with, who reportedly was killed.  The AMC will also 
have the opportunity to attempt to verify that fatality.

Accordingly, the PTSD claim is REMANDED for the following 
additional development and consideration:

1.  Contact the veteran and ask that he 
provide copies of any special orders in 
his possession confirming or at least 
suggesting he received the Purple Heart 
and Bronze Star Medals.  Also ask that he 
provide the month, year, and location 
where the photographs he submitted were 
taken and, specifically, the picture of 
the male corpse and the one of a dump 
truck.



2.  Also ask the veteran to provide a 
month and year, within a window of 60 
days, indicating when his friend, Mr. 
[redacted] was killed.  If, and only if, the 
veteran provides this necessary 
information, and that related to 
the photographs, have the U. S. Army and 
Joint Services Records Research Center 
(JSRRC) look up the name [redacted] 
to determine whether he was a member of 
the veteran's unit in Vietnam and whether 
he died there.  As the veteran reports Mr. 
[redacted] was murdered, a search of the 
veteran's unit histories or other reports 
should be conducted for that information 
and any related to the photographs 
metioned.

3.  Ask the National Personnel Records 
Center (NPRC) to conduct a search for 
service personnel and medical records 
under the surname, "[redacted]," with the 
veteran's social security account number.  
If no additional records are obtained 
under this alternative name, document this 
in the file.

4.  If, after the above development, there 
is at least one objectively confirmed 
stressor (including presumptively confirmed 
based on combat status) arrange for an 
appropriate psychological and psychiatric 
examination* for the veteran.  Request that 
all appropriate diagnostic testing and 
evaluation for PTSD be performed.  After 
examining the veteran, reviewing the 
psychological testing results and the 
evidence in the claims file, the examiner 
should indicate whether the veteran meets 
the requirements for a DSM-IV diagnosis of 
PTSD.  If he does, the examiner should 
specify the stressor supporting this 
diagnosis.  [Note:  only an objectively 
confirmed stressor may serve as the basis 
of the diagnosis or one that is based on 
combat service, if that is confirmed.]  If 
other psychiatric pathology is present, the 
etiology should be described to the extent 
possible.  To the extent a determination 
cannot be made without resort to 
speculation, that too should be noted in 
the examination reports.

*It is imperative that the claims file be 
made available to the examiner for review 
of the veteran's pertinent medical and 
other history, including a complete copy of 
this remand.

5.  Then readjudicate the veteran's claim 
for service connection for PTSD (on a de 
novo basis) in light of the additional 
evidence obtained.  If this claim is not 
granted to his satisfaction, send him and 
his representative an SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  VA will notify him if further action is required 
on his part.  He has the right to submit additional evidence 
and argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


